                  Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 1 of 9



                                                               The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     YOLANY PADILLA, IBIS GUZMAN, BLANCA
11
     ORANTES, BALTAZAR VASQUEZ,                                    No. 2:18-cv-928 MJP
12
                                         Plaintiffs-Petitioners,
13           v.                                                    DEFENDANTS’ MOTION
                                                                   FOR
14
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                      RECONSIDERATION
15   (“ICE”); U.S. DEPARTMENT OF HOMELAND
     SECURITY (“DHS”); U.S. CUSTOMS AND BORDER
16   PROTECTION (“CBP”); U.S. CITIZENSHIP AND                      NOTE ON MOTION
     IMMIGRATION SERVICES (“USCIS”); EXECUTIVE                     CALENDAR: DECEMBER 26,
17
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                       2018.
18   THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
     NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
19   Acting Commissioner of CBP; L. FRANCIS CISSNA,
     Director of USCIS; MARC J. MOORE, Seattle Field Office
20
     Director, ICE, JEFFERSON BEAUREGARD
21   SESSIONS III, United States Attorney General; LOWELL
     CLARK, warden of the Northwest Detention Center in
22   Tacoma, Washington; CHARLES INGRAM, warden of the
     Federal Detention Center in SeaTac, Washington; DAVID
23
     SHINN, warden of the Federal Correctional Institute in
24   Victorville, California; JAMES JANECKA, warden of the
     Adelanto Detention Facility;
25
                                      Defendants-Respondents.
26
27
28
                                              i                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                            Office of Immigration Litigation
     RECONSIDERATION                                                  P.O. Box 868 Ben Franklin Station
                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                              (205) 244-2140
               Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 2 of 9




 1                                           INTRODUCTION
 2          Defendants move for reconsideration of this Court’s ruling on Defendants’ motion to
 3   dismiss the putative Credible Fear Interview (CFI) class’s constitutional claim for lack of
 4   jurisdiction under 8 U.S.C. § 1252(a)(2)(A)(i) and (iv). ECF 91 (Order). Plaintiffs seek an
 5   injunction requiring the Secretary of Homeland Security to complete all credible fear
 6   determinations for individuals subject to expedited removal orders under section 1225(b)(1) within
 7   ten days. Defendants moved to dismiss that claim based on section 1252(a)(2)(A)(iv) and
 8   1252(a)(2)(A)(i), which prohibit this Court from enjoining “procedures and policies adopted by
 9   the [Secretary] to implement the provisions of section 1225(b)(1),” and from reviewing any “cause
10   or claim arising from or relating to the implementation or operation of an order of removal pursuant
11   to section 1225(b)(1).” The Courts’ order on the motion to dismiss, however, omits any discussion
12   of section 1252(a)(2)(A)(iv) and addresses only a narrow portion of the text of section
13   1252(a)(2)(A)(i). Instead, the Court relied on the Supreme Court’s analysis of a markedly different
14   jurisdictional provision—8 U.S.C. § 1252(b)(9)—in Jennings v. Rodriguez, 138 S. Ct. 830 (2018),
15   to conclude that it has jurisdiction over the claim. Order 6-7.
16          Reconsideration is warranted based on the Court’s failure to address section
17   1252(a)(2)(A)(iv) in the first instance, and to more carefully analyze the complete text of section
18   1252(a)(2)(A)(i). The Court’s reliance on Jennings is misplaced as the text of the claim-channeling
19   provision at issue in Jennings bears no resemblance to the text of section 1252(a)(2)(A)(iv) and is
20   substantially narrower than the bar contained in section 1252(a)(2)(A)(i). The Court incorrectly
21   focused on Plaintiffs’ characterizations of the CFI claim as an “arbitrary prolonged detention
22   challenge” to assert jurisdiction, but failed to account for the important difference in the injunctive
23   relief sought here. Although putative CFI class members may file habeas petitions to challenge the
24   constitutionality of their detention, they cannot, consistent with sections 1252(a)(2)(A) and (e),
25   seek classwide (or nationwide) changes to the Secretary’s administration of the credible fear
26   process as a remedy. To the extent those procedures are subject to review, the challenge must be
27   brought in the District Court for the District of Columbia exclusively.
28
                                                   1                       Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                  Office of Immigration Litigation
     RECONSIDERATION                                                        P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (205) 244-2140
               Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 3 of 9




 1                                            BACKGROUND
 2          Plaintiffs initially brought three claims on behalf of the putative CFI class, all seeking relief
 3   in the form of an injunction requiring that Defendants issue all credible fear determinations
 4   nationwide within ten days of an individual claiming a fear of returning to their country of origin.
 5   Plaintiffs quickly abandoned their claim that this timeline could be imposed as a matter of statutory
 6   asylum law, see Order 5, and this Court determined that the requested relief could not be imposed
 7   on a classwide basis under the Administrative Procedure Act, Order 10-12. The putative CFI
 8   class’s sole remaining claim alleges a constitutional entitlement to the same relief. See ECF 26.
 9          Defendants moved to dismiss the putative CFI class’s constitutional claims for lack of
10   jurisdiction under 8 U.S.C. § 1252(a)(2)(A)(i), (iv) and 1252(e). Section 1252(a)(2)(A) directs that
11   this Court “shall [not] have jurisdiction to review” “procedures and policies adopted by the
12   Attorney General to implement the provisions of section 1225(b)(1).” 8 U.S.C. § 1252(a)(2)(A)(iv).
13   It also eliminates this Court’s jurisdiction over “any other cause or claim arising from or relating
14   to the implementation or operation of an order of removal pursuant to section 1225(b)(1).” Id. §
15   1252(a)(2)(A)(i). Section 1252(e)(3) requires that any challenge to whether section 1225(b)(1)’s
16   provisions governing credible fear interviews and timing or regulations implementing those
17   provisions are “constitutional,” or whether to “implement[ation]” of these statutory and regulatory
18   provisions is “in violation of law,” be raised exclusively in the District Court for the District
19   Columbia. Id. § 1252(e)(3)(A)(i). As to both types of challenges, Section 1252(e)(1)(B) prevents
20   any Court, including this one, from certifying a class to litigate any permitted challenge to section
21   1225(b)(1).
22          This Court denied the motion to dismiss the CFI class’s constitutional claim for lack of
23   jurisdiction. Order 6-7. In finding jurisdiction, the Court analyzed the Supreme Court’s recent
24   decision in Jennings, 138 S. Ct. 830, in which the Supreme Court determined that 8 U.S.C. §
25   1252(b)(9) does not require prolonged detention challenges be brought in conjunction with a
26   petition for review following entry of a final order of removal. Id. Section 1252(b)(9) provides,
27          Judicial review of all questions of law and fact, including interpretation and
            application of constitutional and statutory provisions, arising from any action taken
28          or proceeding brought to remove an alien from the United States under this
                                                   2                       Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                  Office of Immigration Litigation
     RECONSIDERATION                                                        P.O. Box 868 Ben Franklin Station
                                                                                 Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (205) 244-2140
                 Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 4 of 9



            subchapter shall be available only in judicial review of a final order under this
 1
            section. Except as otherwise provided in this section, no court shall have
 2          jurisdiction, by habeas corpus under section 2241 of Title 28 or any other habeas
            corpus provision, by section 1361 or 1651 of such title, or by any other provision
 3          of law (statutory or nonstatutory), to review such an order or such questions of law
            or fact.
 4
     In Jennings, the Supreme Court did not analyze any other provision of section 1252, and
 5
     specifically reserved the question of whether classwide injunctive relief from an unconstitutional
 6
     application of section 1225(b)(1) is available under 8 U.S.C. § 1252(f)(1). Although this Court
 7
     acknowledged that the “Plaintiffs’ factual circumstances and the relief which they seek are not on
 8
     all fours with the petitioner in [Jennings],” the Court found no difference in “the constitutional
 9
     issue (‘arbitrary prolonged detention’) at stake.” Id. at 6. In this Court’s view, this was enough to
10
     confer jurisdiction over a request to modify the Secretary’s existing procedures for implementing
11
     section 1225(b)(1) to require all claims be processed within ten days.
12
                                               ARGUMENT
13
            The Court erred in finding jurisdiction over the putative CFI class’s constitutional claim.
14
     The Court incorrectly focused on the nominal similarity of Plaintiff’s claim with the claim at issue
15
     in Jennings without considering the text of section 1252(a)(2)(A), (e)(3)’s jurisdictional provisions
16
     or applying them to the unique relief sought by the putative CFI class. Under the Immigration
17
     Nationality Act, putative CFI class members are limited to seeking habeas relief for their prolonged
18
     detention claims or pursuing a systematic challenge to section 1225(b) or its implementation in the
19
     District Court for the District of Columbia consistent with the limitations found in section 1252(e).
20
     This Court lacks jurisdiction over the constitutional claim and to enter the relief sought.
21
            I.       Section 1252(a)(2)(A)(iv) eliminates the Court’s jurisdiction to dictate
22                   processing times for credible fear determinations.
23          Both the claim and the relief sought by the putative CFI class are foreclosed by section
24   1252(a)(1)(A)(iv)’s bar on review of “procedures and policies adopted by the [Secretary] to
25   implement the provisions of section 1225(b)(1).” The putative CFI class’s constitutional claim is a
26   challenge to the Secretary’s failure to adopt procedures that ensure all determinations issue within
27   ten days. And regardless of Plaintiffs’ framing of the claim as a challenge to “prolonged detention,”
28   the relief sought by Plaintiffs would impose a new, across-the-board procedural requirement into
                                                   3                     Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                Office of Immigration Litigation
     RECONSIDERATION                                                      P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (205) 244-2140
                Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 5 of 9




 1   the statute governing the Secretary’s implementation of the credible fear process. The claim and
 2   the requested relief go to the heart of subsection (iv)’s jurisdictional bar and require dismissal for
 3   lack of jurisdiction.
 4           The Court did not discuss section 1252(a)(2)(A)(iv) in its order on the motion to dismiss,
 5   and instead relied on the Supreme Court’s interpretation of a different jurisdictional provision—8
 6   U.S.C. § 1252(b)(9)—as applied to a different claim for relief. ECF 91 at 6-7 (citing Jennings, 138
 7   S. Ct. 830). But this Court’s analysis of Jennings is inapplicable to the scope of section
 8   1252(a)(2)(A)(iv) because it does not share any similarities or text with the provision analyzed in
 9   Jennings. Unlike section 1252(b)(9), the scope of section 1252(a)(2)(A)(iv)’s bar is not linked to
10   a removal order. Thus, this Court’s discussion of whether the timing of a credible fear
11   determination is sufficiently connected to the removal order, Order 6, is irrelevant to any
12   determination regarding the applicability of subsection (iv) here. As discussed above, the relevant
13   question under subsection (iv) is whether the challenge is to the implementation of section
14   1225(b)(1). The Secretary’s decision whether to bind the agency to a non-statutory deadline is an
15   implementation decision that is protected from review under subsection (iv).
16           Although the Court suggests that “statutory restrictions on judicial review cannot preclude
17   a challenge to the overall constitutionality of the legislation or whether it is being applied in a
18   constitutional fashion,” Order 7, this is at odds with Section 1252(e)(3)(A) and incorrectly states
19   Defendants’ position. Section 1252(e)(3)(A) independently requires that challenges to the
20   constitutionality of section 1225(b)(1) or the “procedures and policies adopted by the [Secretary]
21   to implement the provisions of section 1225(b)(1),” be raised exclusively in the District of
22   Columbia. Moreover, it is not the case that challenges to the constitutionality of section 1225(b)
23   and its implementation are categorically barred as this Court suggested; rather they must be raised
24   in the District of Columbia, which has exclusive jurisdiction to determine if such claims are viable
25   in the first instance. See, e.g., Dugdale v. U.S. CBP, 88 F. Supp. 3d 1, 8-9 (D.D.C. 2015).1
26
     1
       That Congress chose to limit where and how such claims must be raised in no way means a forum has been
27   unconstitutionally denied. See J.E.F.M. v. Lynch, 837 F.3d 1026, 1031 (9th Cir. 2016). “[J]udgments about the proper
     scope of the writ are normally for Congress to make,” Felker v. Turpin, 518 U.S. 651, 664 (1996), and so Congress
28
                                                         4                         Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                          Office of Immigration Litigation
     RECONSIDERATION                                                                P.O. Box 868 Ben Franklin Station
                                                                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                            (205) 244-2140
                Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 6 of 9




 1
 2           The Court cannot extract hidden meaning from the Supreme Court’s decision not to discuss
 3   section 1252(a)(2)(A)(iv) in Jennings. Subsection (iv) was never argued by the parties and, unlike
 4   section 1252(b)(9), is inapplicable to the question of statutory interpretation decided by the
 5   Supreme Court in Jennings. Compare 8 U.S.C. § 1252(b)(9) (applying to “all questions of law and
 6   fact, including interpretation and application of . . . statutory provisions) (emphasis added) with
 7   id. § 1252(a)(2)(A)(iv) (applying to challenges to the “constitutional[ity] of section 1225(b) and
 8   the Secretary’s “implement[ation]” of section 1225(b)(1) (emphasis added)).
 9           Finally, even if Jennings applied here, nothing in Jennings suggests that that the Court has
10   the authority to force policy-level changes to the credible fear process as a remedy for a prolonged
11   immigration detention challenge. Section 1252(a)(2)(A)(iv) does not bar challenges to prolonged
12   mandatory detention and putative CFI classmembers are free to file an individual habeas petitions
13   challenging the constitutionality of their detention, the appropriate remedy for which would be the
14   Court ordering the end of their mandatory detention. See Munaf v. Geren, 553 U.S. 674, 698
15   (2008). But labeling a claim a prolonged detention challenge does not grant the Court jurisdiction
16   to modify procedures that are otherwise expressly shielded from judicial review. Nor do 28 U.S.C.
17   § 2241 or Leonardo v. Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011), cf. Order 7-8, permit that
18   kind of end-run around an unambiguous jurisdictional bar. Plaintiffs’ characterization of their
19   claims aside, section 1252(a)(2)(A)(iv) prevents this Court from imposing across-the-board
20   changes to the agency’s credible fear processing procedures as a remedy for the claim. The claim
21   should therefore be dismissed.
            II.     The Court’s jurisdictional analysis fails to account for key differences
22
                    between section 1252(a)(2)(A)(i) and section 1252(b)(9).
23           The Court’s reliance on Jennings’ reading of section 1252(b)(9) in construing section
24   1252(a)(2)(A)(i), Order 6-7, was also erroneous. The text of section 1252(a)(2)(A)(i) and section
25   1252(b)(9) are notably different. Where section 1252(b)(9) eliminates jurisdiction over claims
26
27
     may limit where such claims may be brought and whether class action or injunctive relief is available. See Crater v.
     Galaza, 491 F.3d 1119, 1125 (9th Cir. 2007). That class action remedies are not available under section 1252(e)(3)
28
     does not permit this Court to circumvent the INA’s claim-channeling provisions. See J.E.F.M., 837 F.3d at 1031.
                                                          5                       Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                           Office of Immigration Litigation
     RECONSIDERATION                                                                 P.O. Box 868 Ben Franklin Station
                                                                                          Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                              (205) 244-2140
               Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 7 of 9




 1   “arising from any action taken or proceeding brought to remove an alien from the United States”
 2   (emphasis added), section 1252(a)(2)(A)(i) eliminates jurisdiction over any “cause or claim arising
 3   from or relating to the implementation or operation of an order of removal pursuant to section
 4   1225(b)(1).” (Emphasis added). The addition of “relating to” to “arising from” makes section
 5   1252(a)(2)(A)(i) substantially broader than section 1252(b)(9). “Although Courts have
 6   consistently have recognized that the term ‘arising from’ requires more than a . . . tenuous
 7   connection to a triggering event,” Courts interpret “related to” to encompass claims with only a
 8   weak connection to the triggering event. Aguilar v. U.S. ICE 510 F.3d 1, 10 (1st Cir. 2007); see,
 9   e.g., Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27 n.32 (1983); Humphries
10   v. USINS, 164 F.3d 936, 942 (5th Cir. 1999). This Court failed to discuss the scope of section
11   1252(a)(2)(A)(i) or to acknowledge clear differences between it and the scope of section
12   1252(b)(9). As a result, the Court erred in relying on Jennings in permitting the claims here.
13          The Court also erred in determining that the putative CFI class “is not challenging any part
14   of the process by which [Plaintiffs’] removability will be determined.” Order 7. All putative CFI
15   class members have been ordered removed and will be released from that order only if they
16   demonstrate a credible fear of removal, 8 U.S.C. § 1225(b)(1)(B)(iii)(I), making the credible fear
17   determination the very process through which their removability or relief therefrom will be
18   determined. In contrast, the petitioners in Jennings challenged only the constitutionality of their
19   mandatory detention, separate and apart from any aspect of their removal or expedited removal
20   proceedings. They sought to remedy their detention by ending their mandatory detention with a
21   bond hearing and not through substantive changes to the removal determination process itself.
22   Even if the Court correctly concluded that, like the Jennings petitioners, Plaintiffs here are
23   challenging their “arbitrary prolonged detention,” the Court was still required to examine whether
24   the challenge seeks alterations to the process through which the expedited removal order is entered,
25   including the timing of credible fear determinations. Otherwise, the Court has not determined
26   whether the claim “is related to” the expedited removal order. Because challenges to the timing of
27   the credible fear determination arise from—and certainly relate to—the “implementation or
28   operation of an order of” expedited removal, the Court should reconsider its order.
                                                  6                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                Office of Immigration Litigation
     RECONSIDERATION                                                      P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (205) 244-2140
               Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 8 of 9



     Dated: December 26, 2018                   Respectfully submitted,
 1
 2                                              JOSEPH H. HUNT
                                                Assistant Attorney General
 3                                              Civil Division
 4
                                                WILLIAM C. PEACHEY
 5                                              Director
                                                Office of Immigration Litigation,
 6                                              District Court Section
 7
                                                EREZ REUVENI
 8                                              Assistant Director

 9                                              /s/Lauren Bingham
                                                LAUREN BINGHAM, Fl. Bar No. 105745
10
                                                Trial Attorney
11                                              Office of Immigration Litigation,
                                                District Court Section
12
                                                /s/ Sarah Stevens Wilson
13
                                                SARAH STEVENS WILSON
14                                              Assistant United States Attorney
                                                GA Bar No. 212212
15                                              United States Department of Justice
                                                1801 Fourth Avenue North
16
                                                Birmingham, AL 35213
17                                              Phone: (205) 244-2140
                                                Sarah.Wilson2@usdoj.gov
18
19
                                                Counsel for Defendants
20
21
22
23
24
25
26
27
28
                                          7                  Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                    Office of Immigration Litigation
     RECONSIDERATION                                          P.O. Box 868 Ben Franklin Station
                                                                   Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                      (205) 244-2140
               Case 2:18-cv-00928-MJP Document 92 Filed 12/26/18 Page 9 of 9




 1                                    CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on December 26, 2018, I electronically filed the foregoing
 3   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 4   is being served this day on all counsel of record or pro se parties via transmission of Notices of
 5   Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
 6   parties who are not authorized to receive electronically filed Notices of Electronic Filing.
 7
 8                                                         /s/ Sarah Wilson
 9                                                         Assistant United States Attorney
                                                           United States Department of Justice
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                                Office of Immigration Litigation
     RECONSIDERATION                                                      P.O. Box 868 Ben Franklin Station
                                                                               Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
              Case 2:18-cv-00928-MJP Document 92-1 Filed 12/26/18 Page 1 of 2



                                                               The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     YOLANY PADILLA, IBIS GUZMAN, BLANCA
11
     ORANTES, BALTAZAR VASQUEZ,                                    No. 2:18-cv-928 MJP
12
                                         Plaintiffs-Petitioners,
13           v.                                                    [PROPOSED] ORDER ON
                                                                   DEFENDANTS’ MOTION
14
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                      FOR
15   (“ICE”); U.S. DEPARTMENT OF HOMELAND                          RECONSIDERATION
     SECURITY (“DHS”); U.S. CUSTOMS AND BORDER
16   PROTECTION (“CBP”); U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
17
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
18   THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
     NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
19   Acting Commissioner of CBP; L. FRANCIS CISSNA,
     Director of USCIS; MARC J. MOORE, Seattle Field Office
20
     Director, ICE, JEFFERSON BEAUREGARD
21   SESSIONS III, United States Attorney General; LOWELL
     CLARK, warden of the Northwest Detention Center in
22   Tacoma, Washington; CHARLES INGRAM, warden of the
     Federal Detention Center in SeaTac, Washington; DAVID
23
     SHINN, warden of the Federal Correctional Institute in
24   Victorville, California; JAMES JANECKA, warden of the
     Adelanto Detention Facility;
25
                                      Defendants-Respondents.
26
27
28
                                              i                      Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                            Office of Immigration Litigation
     RECONSIDERATION                                                  P.O. Box 868 Ben Franklin Station
                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                              (205) 244-2140
              Case 2:18-cv-00928-MJP Document 92-1 Filed 12/26/18 Page 2 of 2




 1          For good cause shown, Defendants’ Motion for Reconsideration is GRANTED.
 2
 3
 4                                           ________________________________
 5          DATED:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 Department of Justice, Civil Division
     DEFENDANTS’ MOTION FOR                                        Office of Immigration Litigation
     RECONSIDERATION                                              P.O. Box 868 Ben Franklin Station
                                                                       Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                          (202) 616-4458
